Name: COUNCIL REGULATION (EEC) No 1547/93 of 14 June 1993 fixing the production aid for certain varieties of rice sown in the 1992/93 marketing year
 Type: Regulation
 Subject Matter: economic policy;  plant product;  farming systems
 Date Published: nan

 25 . 6 . 93 Official Journal of the European Communities No L 154/9 COUNCIL REGULATION (EEC) No 1547/93 of 14 June 1993 fixing the production aid for certain varieties of rice sown in the 1992/93 marketing year lower yields of the varieties in question, will secure development of production in line with actual possibilities for disposal; Whereas Council Regulation (EEC) No 3878/87 of 18 December 1987 on the production aid for certain varieties of rice (5 ) determines the areas of the Community in which the aid can be granted, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (*), and in particular Article 8a (3 ) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas the objective of production aid is to encourage varietal conversion of rice production to certain types of rice for which greater demand exists on the Community market; whereas the varieties for which demand exists normally have lower crop yields than those of the varieties that are traditionally grown; Whereas the production aid should be fixed at a level that, while reflecting the smaller return resulting from the Article 1 The production aid for certain varieties of rice referred to in Article 8a of Regulation (EEC) No 1418/76 sown in the 1992/93 marketing year for the 1993 harvest shall, for the countries listed in Annex A to Regulation (EEC) No 3878/87, be ECU 100/ha . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH (?) OJ No L 166, 25 . 6. 1976, p. 1 . Regulation as last amended by Regulation (EEC) No 1544/93 (see page 5 of this Official Journal ). (2) OJ No C 80, 20 . 3 . 1993, p. 10. ( 3 ) OJ No C 150, 31 . 5 . 1993 . ( 4) OJ No C 129, 10 . 5 . 1993 , p. 25 . (5 ) OJ No L 365, 24. 12 . 1987, p. 3 . Regulation as last amended by Regulation (EEC) No 814/92 (OJ No L 86, 1 . 4. 1992, p. 79).